Citation Nr: 1025203	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for anemia, to include as 
secondary to in-service herbicide exposure or a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in March 2010.  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for anemia, to include as 
secondary to his service-connected coronary artery disease, 
status-post coronary artery bypass grafting and myocardial 
infarction.  See July 2007 notice of disagreement.  Review of the 
record indicates that the claim has not been considered on a 
secondary basis and that notice of the criteria for establishing 
secondary service connection has not been provided, however.  As 
caselaw establishes that separate theories in support of a claim 
for benefits do not equal separate claims for benefits, this 
should be done.  See Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  Additionally, an addendum opinion should be obtained 
from the June 2008 examiner as to whether the Veteran's anemia 
has been caused or aggravated by the service-connected coronary 
artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all 
notification and development action 
required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  Specifically, provide notice 
of the criteria for establishing secondary 
service connection.  

2.  Return the claims file to the examiner 
who conducted the June 2008 VA examination 
(or, if unavailable, to another appropriate 
VA reviewer).  The examiner is requested to 
provide an addendum to his earlier opinion 
in light of the private physician's March 
2010 statement.  The examiner is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's anemia was caused or 
aggravated by his service-connected 
coronary artery disease.  The claims file 
must be made available to the examiner in 
conjunction with the examination.  The 
rationale for the opinion expressed 
must be provided.  

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


